Citation Nr: 0802946	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from June 1960 to July 1963 and from March 1973 to 
February 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Waco, Texas, Regional 
Office (RO) of the VA.  

In November 2006, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO. 

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) and 
38 C.F.R. § 20.900(c).

This case was remanded in December 2006 and has been returned 
for review by the Board.

As noted in the prior Remand, at the personal hearing, the 
appellant raised the issue of entitlement to VA compensation, 
for accrued benefits purposes.  This is referred to the RO 
for appropriate development.




FINDINGS OF FACT

1.  The veteran died in November 2000.  The Cause of death 
was said to be septic shock secondary to aspiration 
pneumonia.  At the time of death, service connection was in 
effect for bilateral hearing loss rated noncompensably 
disabling.

2.  Service connection for the cause of the veteran's death 
was denied in a July 2001 rating decision.  It was held that 
that the evidence did not show that his death was related to 
military service.  The appellant was notified of this 
determination, and did not perfect a timely appeal to the 
decision.

3.  Evidence associated with the claims file since the July 
2001 rating decision regarding the cause of the veteran's 
death does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision, which denied service 
connection for cause of death, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received to reopen the claim for service 
connection for cause of death is not new and material; thus, 
the appellant's claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice requirements have been satisfied by various letters 
sent to the veteran.  A December 2006 letter complied with 
the dictates of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
which established new requirements regarding the Veterans 
Claims Assistance Act of 2000 (VCAA) notice and claims that 
had been previously denied.  This letter was sent pursuant to 
the Board's remand.  Notice as required by the Kent case is 
specific to claims such as this one.

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The appellant has not 
been notified of this decision.  That is not prejudicial in 
this case, however, in view of the Kent notice that was 
provided.  That more specific notice for this type of claim 
renders the more general Dingess notice unneeded.  As the 
claim is not allowed, notice as to effective dates is not 
indicated.

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, and in view of the holding below, the 
Board finds that development of the record is sufficiently 
complete to permit a fair and just resolution of the appeal 
on this issue, and there has been no prejudicial failure of 
notice or assistance to the appellant.  

Reopening of a claim for service connection for the cause of 
the veteran's death

Service connection for the cause of the veteran's death was 
denied in a July 2001 rating decision.  It was held that that 
the evidence did not show that his death was related to 
military service.  The appellant was notified of that 
decision and did not appeal that determination.  Thus it 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Under the regulation, it states 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of the prior denial in July 
2001 included the veteran's certificate of death which showed 
that the cause of death was septic shock due to (or as a 
likely consequence of) aspiration pneumonia.  The RO noted 
that the veteran was only service connected for bilateral 
hearing loss and the cause of death was unrelated to military 
service.  

At the time of the earlier claim, appellant asserted that the 
appellant was depressed and had been since service.  She 
contended that he had periods of withdrawal and at times 
would not eat.  The record reflects that at the time of death 
the veteran had recently been denied service connection for a 
psychiatric disorder.  That rating noted that he had been 
nervous in service and found to have a personality disorder.  
Service connection for such disorder is precluded by law.  
38 C.F.R. § 3.303.  It was essentially noted that an acquired 
psychiatric disorder was noted post-service and was not shown 
to be related to service.

Pertinent evidence associated with the claims file since the 
RO's July 2001 decision includes the appellant's testimony 
and written statements, report of a private physician, VA 
treatment records, computer generated medical literature, 
1984 historical data from the 86th Engineering Squadron 
showing the deployment of troops to Turkey, 1980 historical 
data from the 6112th Air Base reflecting the use of 
Polychlorinated Biphenyls (PCB), and duplicate service 
medical records.  

In regard to the appellant's testimony and written statements 
she has put forth additional theories regarding the death of 
the veteran.  She originally contended that depression was 
related to military service.  As a result of depression he 
did not eat, which eventually led to his death.  She now 
theorizes that the veteran was exposed to PCBs during service 
which eventually led to septic shock; and/or the veteran's 
psychiatric medication led to the septic shock; and/or the 
veteran was exposed to nuclear material when deployed to 
Turkey where he was then assigned to Chernobyl to assist in 
the clean-up of nuclear waste.  While the appellant has added 
additional contentions including new medical theories 
regarding the veteran's death, lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moreover, appellant was not shown to have had 
chronic respiratory impairment in service, and none of these 
other pathologies have been related to the cause of death by 
medical providers.

Likewise, while it is argued that medical literature and 
historical data provided by the appellant is supportive of 
the claim for service connection for the cause of death, the 
Board finds that such generic texts, which do not address the 
facts in this particular veteran's case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Thus, 
the Board concludes that this evidence is not material.

The RO also received an October 2005 statement by a private 
physician who, in essence, conjectured that the veteran could 
have been given the drug Serax for treatment of his 
psychiatric condition.  The physician reported that this drug 
could cause relaxation which may contribute to aspiration.  
This physician also noted that the appellant reported that 
the veteran was exposed to PCBs and radioactive materials.  
Initially, the Board notes that the veteran was not service 
connected for a psychiatric disorder.  These statements 
regarding the psychiatric medication are not relevant to the 
claim.  As noted, there is no evidence of the pathology that 
caused his death was related to service and this opinion 
makes no such relationship.  As noted, service connection for 
depression has not been established, and the veteran was 
noted to have a personality disorder in service.  Thus, this 
information is essentially cumulative in nature.

Moreover, it appears that the physician's statements are 
based on the appellant's history.  A physician's statements 
are not new and material evidence where they are based on a 
recitation of history and not on an independent review of the 
records.  This is particularly true where there is no 
indication that the physician formed his opinion on a basis 
separate from the appellant's recitation of the veteran's 
medical and service background and there is no indication 
that the physician reviewed the veteran's service medical 
records or other relevant document which would enable the 
physician to form an opinion as to service connection based 
on independent grounds.  Finally as the psychiatric disorder 
is not shown to be service connected, this information is 
cumulative.

The Board also considered the duplicate copies of service 
records.  Duplicate copies of records previously considered, 
such as the copies of service records, are not considered 
"new" evidence.  As they have been previously considered, 
they do not add to the evidentiary picture.  

Some of the medical records were not part of the record at 
the time of the July 2001 decision.  However, they are 
cumulative in that they show treatment for a psychiatric 
disorder (a condition first shown years after the veteran's 
separation from military service) and the veteran's medical 
treatment prior to his death.  These records do not contain 
any medical opinion of a nexus between the veteran's death 
and his military service.  In other words, this evidence does 
not address or contradict the reasoning offered in support of 
the earlier denials on the merits.  It has no bearing on the 
issue of service incurrence and, therefore, is not new and 
material.  

As none of the evidence added to the record since the 2001 
rating action, is competent medical evidence reflecting that 
the veteran's death is related to service, the Board 
concludes that it does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection for cause of the veteran's death.  


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for cause of the 
veteran's death, and the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


